Citation Nr: 1221204	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  05-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to February 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that, in May 2005, the Veteran requested a hearing before a Decision Review Officer (DRO) sitting at the RO.  Such was scheduled for July 2008; however, the Veteran failed to appear.  Therefore, his request for a DRO hearing is considered withdrawn.  It is also noted that in a July 2009 statement the Veteran's representative indicated that the Veteran had requested a travel board hearing on his May 2005 substantive appeal.  A review of the Veteran's substantive appeal however confirms that he did not request a BVA hearing.  

The Board remanded the case in February 2010 for additional development and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the February 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that the Veteran's representative submitted additional evidence with a waiver of AOJ consideration in July 2011.  38 C.F.R. § 20.1304 (2011).  While the Board may properly consider such evidence, it is irrelevant to the issue on appeal.  Rather, it pertains to sleep apnea.  It is unclear whether the Veteran has a current claim pending, or desires to file a claim, for such disorder.  In this regard, if he has a claim pending, his claims file with the newly received evidence attached will be returned to the RO upon the issuance of this decision and will be considered in the adjudication of such claim.  However, if he wishes to file a claim, he should so inform the RO.

FINDINGS OF FACT

1.  Prior to April 16, 2010, the Veteran's GERD was manifested by acid and food regurgitation, upper gastric pain, nausea, vomiting, diarrhea, melena, dysphagia, chest pain, substernal burning, a slightly protuberant abdomen and slight epigastric tenderness on deep palpation on examination, without evidence of pyrosis, material weight loss, hematemesis, or moderate anemia, and was not productive of considerable or severe impairment of health.  

2.  As of April 16, 2010, the Veteran's GERD is manifested by persistently recurrent epigastric distress as a result of symptoms of pain upon swallowing, constant heartburn, daily regurgitation with minimal bleeding, daily diarrhea with bloating, substernal burning pain, weight fluctuation, and moderate palpatory tenderness on the epigastric area and the area located laterally just slightly to the right of the epigastric area on examination, without evidence of hematemesis, melena, or moderate anemia, and is productive of considerable, but not severe, impairment of health. 


CONCLUSIONS OF LAW

1.  Prior to April 16, 2010, the criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).

2.  As of April 16, 2010, the criteria for an initial rating of 30 percent, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his GERD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for GERD was granted and an initial rating was assigned in the March 2004 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's post-service VA records dated through December 2006 and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board observes that, pursuant to the February 2010 remand, the Veteran was provided with a letter in April 2010 that requested that he identify any VA or non-VA medical professional who treated him for his GERD since 2006.  He was also provided with two Authorization and Consent to Release Information to VA forms (VA form 21-4142) that would allow VA to obtain any identified private treatment records.  However, outside of providing the April 2010 VA examiner with a copy of a September 2007 esophagogastroduodenoscopy (EGD) report, which was subsequently associated with the claims file, and indicating that he saw a private physician at the East Valley Internal Medicine Clinic for his primary care needs since 2006, the Veteran did not respond to such letter.  More importantly, he did not submit a VA form 21-4142 so as to allow VA to request such private treatment records.  The Board further notes that the August 2003 VA examination report indicated that the Veteran would forward the results of an upper gastrointestinal series that was going to be conducted later that month to the RO; however, there is no indication that he did so.   The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was also afforded VA examinations in August 2003, February 2009, and April 2010 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected GERD as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Additionally, the Veteran has not suggested that his symptoms have increased in severity since the 2010 VA examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As indicated in the Introduction, the Board remanded the case for additional development in February 2010.  As discussed in the preceding paragraphs, the Veteran was provided with an opportunity via the April 2010 letter to identify any outstanding treatment records relevant to his GERD and he was afforded a VA examination in April 2010 so as to determine the severity of such disease in accordance with the February 2010 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the February 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.



II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected GERD is currently assigned a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346, effective February 5, 2004.  He contends that such disability is more severe than the currently assigned evaluation.  Therefore, the Veteran alleges that he is entitled to an initial rating in excess of 10 percent for his GERD.  

The Board notes that the Rating Schedule does not list GERD.  Therefore, the Veteran's disability has been rated by analogy to hiatal hernia under Diagnostic Code 7346.  Specifically, 38 C.F.R. § 4.27 provides that, when an unlisted disease, injury, or residual condition is encountered, such will be rated by analogy from that part of the schedule that most closely identifies the part, or system, of the body involved.  In this regard, the Board finds that Diagnostic Code 7346 is the most appropriate criteria under which to rate the Veteran's GERD.  Specifically, such diagnostic criteria addresses the same body system and symptomatology commonly associated with GERD.  The Court has held that one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case").  Therefore, the Board finds that Diagnostic Code 7346 is the most appropriate criteria under which to rate the Veteran's GERD.

Under Diagnostic Code 7346, a 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent evaluation, though of less severity.  

The Board finds that, prior to April 16, 2010, the Veteran's GERD was manifested by acid and food regurgitation, upper gastric pain, nausea, vomiting, diarrhea, melena, dysphagia, chest pain, substernal burning, a slightly protuberant abdomen and slight epigastric tenderness on deep palpation on examination, without evidence of pyrosis, material weight loss, hematemesis, or moderate anemia, and was not productive of considerable or severe impairment of health.  

Specifically, the August 2003 VA examination, which was conducted prior to the Veteran's release from active duty and before the February 5, 2004, effective date of his award of service connection, reflects that he reported that he was awakened with acid regurgitation during the night and had upper gastric pain.  A May 2006 VA treatment record reveals that, upon a review of systems, the Veteran had a diagnosis of GERD and taking Omerprazole helped.  It was noted that he had nausea, vomiting, diarrhea, and a change in bowels with melena.  A September 2007 private treatment record, which has been referred to as an endoscopy report by the April 2010 VA examiner, reflects that the Veteran had an EDG performed as a result of GERD, dysphagia, and chest pain.  At the February 2009 VA examination, the Veteran reported that he continued to have substernal burning five to six days a week.  He also indicated that he had regurgitation of food into his throat during the daytime and nighttime, and two to three times a week, he had to force himself to vomit to relieve the sensation of food being stuck in his throat.  Examination of his abdomen revealed it to be slightly protuberant.  There was also some slight epigastric tenderness on deep palpation.  

However, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent during such time period as such symptoms are not productive of considerable or severe impairment of health.  With respect to the criteria indicative of a 30 percent rating, while the Veteran reported dysphagia in September 2007, the remainder of the evidence is negative for such symptomatology.  Furthermore, while he has complaints of regurgitation, upper gastric and chest pain, and substernal burning, there is no evidence of pyrosis.  Moreover, the evidence as a whole fails to demonstrate that the Veteran's GERD symptoms result in persistently recurrent epigastric distress.  Specifically, in August 2003 and May 2006, it was noted that the medications that the Veteran was taking for his GERD improved his symptoms.  Likewise, in September 2007, he was advised to continue acid suppression therapy and anti-reflux measures.  Additionally, in February 2009, it was noted that the Veteran remained on medication and was on a diet to relieve his symptoms.     

Moreover, at the August 2003 VA examination, the Veteran denied weight loss, any change in swallowing, bloody stools, hemorrhoids, or a history of hepatitis.  Additionally, upon physical examination, his abdomen was flat and nontender without masses or organomegaly.  Furthermore, the September 2007 EGD report revealed no narrowing, hiatal hernia, erythema, or erosions.  Additionally, while the Veteran reported forced vomiting at the February 2009 VA examination, it was noted that, other than that, he had no vomiting.  Likewise, his weight had been stable.  Specifically, upon physical examination, the Veteran weighed approximately 218 pounds and it was noted that his weight had been stable since at least 2006.  Examination of his abdomen revealed that there were no organs or masses palpable.  Therefore, based on such symptomatology, the Veteran is not entitled to an initial 30 percent rating for his GERD during such time period.

Furthermore, there is no evidence that the Veteran's GERD is manifested by symptoms of pain, vomiting, material weight loss, hematemesis, melena, or moderate anemia; or other symptom combinations productive of severe impairment of health.  In this regard, while the Veteran had upper gastric and chest pain, and some vomiting, albeit forced, he did not have material weight loss as his weight remained stable during the period in question.  Additionally, there is no evidence of hematemesis and, while he was noted to have melena in May 2006, it was not accompanied by anemia.  In this regard, the record is negative for any complaints, treatment, or diagnosis of anemia.  As such, the Board finds that the Veteran's GERD symptomatology is not productive of severe impairment of health.  Therefore, he is not entitled to an initial 60 percent rating during the time period in question. 

However, as of April 16, 2010, the date of the Veteran's most recent VA examination, the Board finds that he is entitled to an initial 30 percent rating, but no higher, for his GERD.  In this regard, as of such date, his GERD is manifested by persistently recurrent epigastric distress as a result of symptoms of pain upon swallowing, constant heartburn, daily regurgitation with minimal bleeding, daily diarrhea with bloating, substernal burning pain, weight fluctuation, and moderate palpatory tenderness on the epigastric area and the area located laterally just slightly to the right of the epigastric area on examination, without evidence of hematemesis, melena, or moderate anemia, and is productive of considerable, but not severe, impairment of health. 

In this regard, at the April 2010 VA examination, the Veteran reported that, for the prior eight years, his gastrointestinal symptoms had progressed as he had pain whenever he swallowed and constant heartburn occurring at least 18 hours a day and which woke him up intermittently from sleep.  He further indicated that his medications no longer helped.  The Veteran claimed that he had burping and regurgitation daily.  He further reported that, on occasion, he had minimal bleeding, about a teaspoon, mixed with his saliva and regurgitated with food.  The Veteran also indicated that had had been treated for runs of running diarrhea every morning associated with a bloating sensation.  He stated that, two to four times a week, his heartburn would be so severe that he did not want to get out of bed.  Pertaining to his activities of daily living, the Veteran indicated that, when he had flare-ups, he was unable to drive, would skip his grooming and shaving, and had to cut up his food in small pieces in order to swallow it.  He further reported pain characterized as a substernal burning, like "something stuck" aggravated by any physical activity and eating food such as pizza, coffee, and chocolate.  The Veteran indicated that his weight fluctuated.  Approximately a year ago, he weighed 227 pounds and his maximum weight in the prior year was 238 pounds.  Upon physical examination of his abdomen, it was noted that he was obese and such was soft.  There were positive bowel sounds.  He had moderate palpatory tenderness on the epigastric area and the area located laterally just slightly to the right of the epigastric area.  There was no rebound or guarding.  Therefore, based on the Veteran's credible statements and other objective evidence of record, the Board finds that the Veteran's GERD more nearly approximates a 30 percent rating under Diagnostic Code 7346 as of April 16, 2010.
  
However, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for the period beginning April 16, 2010, as his GERD does not more nearly approximate the criteria necessary for a 60 percent rating.  In this regard, while he has symptoms of pain, vomiting, and weight fluctuation, there is no evidence of hematemesis, melena, or anemia during the time period in question.  In fact, the April 2010 VA examiner specifically noted that there were no signs of anemia on physical examination.  Furthermore, while the Veteran's GERD symptomology, as described above, interferes with his daily activities of driving, grooming, and shaving during flare-ups, such does not result in severe impairment of health.  In this regard, he has not required any hospitalizations, has not had gastrointestinal surgeries, and there is no history of gastrointestinal malignancy.   Additionally, outside of his noted difficulties during flare-ups, there were no effects on his other activities of daily living such as dressing and bathing.  Therefore, absent more severe symptoms, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for the period beginning April 16, 2010.

The Board has considered whether the Veteran is entitled to a separate or higher rating under other potentially applicable diagnostic codes; however, 38 C.F.R. 
§ 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114 indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  Therefore, as the Veteran's GERD is evaluated under Diagnostic Code 7346, he is not entitled to a higher or separate rating under any other potentially applicable diagnostic code.

The Board has considered whether additional staged ratings beyond those already assigned herein under Fenderson, supra, are appropriate for the Veteran's service-connected GERD; however, the Board finds that his symptomatology has been stable throughout each stage of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD with the established criteria found in the rating schedule and finds that the Veteran's symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the specific symptoms the Veteran experiences as a result of his GERD, as well as the impact such have on his overall health.  There are no additional symptoms of his GERD that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, at the April 2010 VA examination, the Veteran reported that he had been unemployed the prior two years, but had previously worked as contractor for Cox.  As such, the evidence reflects that the Veteran has been employed during part of the appeal period.  Moreover, for the portion during which he has been unemployed, he has not alleged, nor does the record show, that such is a result of his GERD.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In sum, the Board finds that an initial rating of 30 percent is warranted as of April 16, 2010.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for GERD prior to such date and in excess of 30 percent as of such date.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.




							(CONTINUED ON NEXT PAGE)


ORDER

For the period prior to April 16, 2010, an initial rating in excess of 10 percent for GERD is denied.

For the period beginning April 16, 2010, an initial rating of 30 percent, but no higher, for GERD is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


